Name: Commission Implementing Regulation (EU) 2016/1807 of 30 September 2016 entering a name in the register of protected designations of origin and protected geographical indications (Poulet du PÃ ©rigord (PGI))
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  marketing;  agricultural activity;  consumption;  Europe
 Date Published: nan

 13.10.2016 EN Official Journal of the European Union L 276/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1807 of 30 September 2016 entering a name in the register of protected designations of origin and protected geographical indications (Poulet du PÃ ©rigord (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, France's application to register the name Poulet du PÃ ©rigord was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Poulet du PÃ ©rigord should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Poulet du PÃ ©rigord (PGI) is hereby entered in the register. The name specified in the first paragraph denotes a product in Class 1.1. Fresh meat (and offal), as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 2016. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 195, 2.6.2016, p. 10. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).